Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leithinger et al. (Relief: A Scalable Actuated Shape Display).
Regarding claim 10, Leithinger discloses A columnar apparatus for an environment (abstract, Relief), comprising: a first plurality of columns (an array of pins) having a length in a first direction, a first cross-sectional area, a first subset of the first plurality of columns configured to adjust in the first direction from a first position to a second position; an actuator in contact with at least a portion of the first plurality of columns, the actuator (potentiometer equipped with a DC motor) configured to cause the portion of the first plurality of columns to adjust in the first direction from the first position to the second position (Abstract, Each pin can be addressed individually and senses user input like pulling and  and a controller (a connected computer) configured to receive information associated with position information of the first subset of the first plurality of columns and communicate with the actuator (Leithinger, Figure 1. Relief system with uncovered aluminum pins. page 222, left column, 2nd paragraph, The current setup has an array of 120 aluminum pins built into a circular tabletop. The pins are spaced 1.5 inches apart from each other and can protrude 5 inches from the table surface. Every pin is actuated by an electric slide potentiometer1, commonly utilized in audio mixing boards. Each potentiometer is equipped with a DC motor, which is controlled by an Arduino2 board with an attached Ladyada3 motor shield.  All units are connected in a serial chain to forward messages to and from the computer. The units receive unique addresses with a running counter message when the system starts up to enable addressing each pin individually. 3rd paragraph, The current hardware interacts with applications built upon the open source development environment Processing. Each Arduino board runs a program to sense the position of the connected pins and control the motor to reach the desired position. The pin position is sent to an application running on a connected computer, which keeps track of the correlation between all pin positions and the 3D model).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Blackshaw et al. (Recompose: Direct and Gestural Interaction with an Actuated Surface) in view of Leithinger et al. (Relief: A Scalable Actuated Shape Display).
A method for adjusting an environment (Blackshaw, abstract, In this paper we present Recompose, a new system for manipulation of an actuated surface), comprising: 
identifying a first location of a user in a structure at a first time (Blackshaw, page 1239, left column, 2nd paragraph, Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input); 
adjusting a position of a subset of the plurality of columns based at least in part on the first location of the user and the position of the subset of the plurality of columns (Blackshaw, page 1239, left column, 4th paragraph Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands.  Page 1239, right column, 2nd paragraph, Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection).
On the other hand, Blackshaw fails to explicitly disclose but Leithinger discloses identifying a position of each of a plurality of columns (Leithinger, page 222, left column, 3rd paragraph, Each Arduino board runs a program to sense the position of the connected pins and control the motor to reach the desired position. The pin position is sent to an application running on a connected computer), each column having a length in a first direction, a cross-sectional area in a second direction, and a top surface (Leithinger, Figure 1. Relief system with uncovered aluminum pins. Page 222, left column, 2nd paragraph, The pins are spaced 1.5 inches apart from each other and can protrude 5 inches from the table surface; 4th paragraph, Figure 2 depicts the display rendering a 3D model of a landscape, while the landscape texture is projected onto a Lycra surface covering the pins).
rd paragraph).
Regarding claim 2, Blackshaw in view of Leithinger discloses The method of claim 1, wherein Blackshaw discloses determining to adjust the position of at least one column based at least in part on the first location of the user and the position of the subset of the plurality of columns, wherein adjusting the position of the subset of the plurality of columns is based at least in part on the determination (Blackshaw, page 1239, left column, 4th paragraph Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands.  Page 1239, right column, 2nd paragraph, Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection). 
Regarding claim 3, Blackshaw in view of Leithinger discloses The method of claim 1. 
Blackshaw further discloses receiving sensor data detected from within the structure, wherein identifying the first location of the user is based at least in part on the sensor data (Blackshaw, page 1239, left column, 2nd paragraph, page 1239, left column, 2nd paragraph, In order to provide visual feedback related to userinteraction, a projector is mounted above the table and calibrated to be coincident with the depth camera. Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input).
Regarding claim 4, Blackshaw in view of Leithinger discloses The method of claim 3, wherein Blackshaw discloses the sensor data comprises data associated with a sensor in contact with a column of the plurality of columns, or data associated with a sensor isolated from the plurality of columns, or a combination thereof (Blackshaw, page 1239, left column, 2nd paragraph, In order to provide visual feedback related to userinteraction, a projector is mounted above the table and calibrated to be coincident with the depth camera. Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input. Therefore, the data is associated with a depth camera isolated from the plurality of columns).
Regarding claim 5, Blackshaw in view of Leithinger discloses The method of claim 4. 
Blackshaw further discloses the sensor data comprises video data, audio data, GPS data, or a combination thereof (Blackshaw, page 1239, left column, 2nd paragraph, In order to provide visual feedback related to userinteraction, a projector is mounted above the table and calibrated to be coincident with the depth camera. Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input. Therefore, the data is associated with a depth camera comprises video data).
Regarding claim 6, Blackshaw in view of Leithinger discloses The method of claim 1.
Blackshaw further discloses identifying a second location of the user at a second time after the first time, wherein adjusting the position of the subset of the plurality of columns is based at least in part on the first location and the second location (Blackshaw, page 1239, right column, 2nd paragraph, By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection. After reaching the desired height and position the user can release the pinch gesture, saving surface state. Figure 4. Translating the selection along the X, Y, and Z-axis. Therefore, the left part of fig.4 corresponds 
Regarding claim 7, Blackshaw in view of Leithinger discloses The method of claim 6.
Blackshaw further discloses determining a parameter associated with the user based at least in part on the first location and the second location, the parameter comprising a speed, a direction, a velocity, an acceleration, or a combination thereof, wherein adjusting the position of the subset of the plurality of columns is based at least in part on the determination (Blackshaw, page 1240, left column, 1st paragraph, Rotation – By rotating the locked hands on the horizontal plane, the selection rotates accordingly as indicated in Fig. 5. Figure 5. Rotating the selection. Therefore, in fig.5, the direction from left part to the right part corresponds to the parameter).
Regarding claim 8, Blackshaw in view of Leithinger discloses The method of claim 1.
Blackshaw further discloses adjusting the position of the subset of the plurality of columns comprises: adjusting a first column to a first height in the first direction; and adjusting a second column to a second height different from the first height in the first direction, wherein adjusting the first column overlaps with adjusting the second column (Blackshaw, page 1238, right column, 5th paragraph, The table consists of an array of 120 individually addressable pins, whose height can be actuated and read back simultaneously, thus allowing the user to utilize them as both input and output. Page 1240, left column, Figure 5. Rotating the selection. Therefore, the left part of fig.5 shows the columns have different height in the z direction).
Regarding claim 9, Blackshaw in view of Leithinger discloses The method of claim 1.
identifying an action of the user relative to a column of the subset of the plurality of columns based at least in part on the first location of the user or sensor data, wherein adjusting the position of the column of the subset of the plurality of columns is based at least in part on the identification (Blackshaw, page 1239, left column, 4th paragraph Selection – In order to select a subset of the surface the user forms two parallel vertical planes with their hands.  Page 1239, right column, 2nd paragraph, Translation – By adjusting hand position along the X, Y, or Z axis, the user can simultaneously manipulate the height and position of the selection. After reaching the desired height and position the user can release the pinch gesture, saving surface state, and resetting the interaction state back to selection mode. page 1239, left column, 2nd paragraph, page 1239, left column, 2nd paragraph, In order to provide visual feedback related to user interaction, a projector is mounted above the table and calibrated to be coincident with the depth camera. Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input. Therefore, the user can select one pin of the surface, and performs an action of moving towards one direction, and the pin’s position be adjusted according to the camera data).
Claim(s) 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Leithinger et al. (Relief: A Scalable Actuated Shape Display), in view of Litschel et al. (US 6109922).
Regarding claim 11, Leithinger discloses The columnar apparatus of claim 10.
On the other hand, Leithinger fails to explicitly disclose but Litschel discloses a second plurality of columns extending in the first direction, wherein a second subset of the second plurality of columns is positioned below the first plurality of columns and is configured to adjust the first subset of the first plurality of columns in the first direction based at least in part on adjusting in the first direction (Litschel, col.3, lines 59-67, FIG. 3 shows a simplified embodiment of the invention. Permanent magnets 8 are attached at the lower side of the pins 35 and 45. A soft magnetic perforated plate 17 limits the movement of the pin in the upper end position of pin 35. As a result of the respective force of attraction this position is stable. The permanent magnet 8 is attracted and tightly held by a soft iron plate 27 in the lower end position of pin 45. An electromagnet 16 is provided below the soft iron plate 27 for controlling the pin 35, 45. Therefore, the Permanent magnets 8 correspond to a second plurality of columns, and pins 35, 45 correspond to the first plurality of columns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Litschel and Leithinger. That is, adding the second columns of Litschel to the pins of Leithinger. The motivation/ suggestion would have been to provide a low power consumption and nevertheless guarantees sufficient holding forces for each pin (Litschel, col.1, lines 44-46).
Regarding claim 13, Leithinger in view of Litschel discloses The columnar apparatus of claim 11, wherein Litschel discloses a second cross sectional area of the second subset of the second plurality of columns is greater than the first cross-sectional area of a column in the first plurality of columns (Litschel, col.3, lines 59-67, FIG. 3 shows a simplified embodiment of the invention. Permanent magnets 8 are attached at the lower side of the pins 35 and 45. The permanent magnet 8 is attracted and tightly held by a soft iron plate 27 in the lower end position of pin 45. An electromagnet 16 is provided below the soft iron plate 27 for controlling the pin 35, 45. Therefore, the cross-sectional area of the Permanent magnets 8 is greater than the cross-sectional area of pins 35, 45). The same motivation of claim 11 applies here.
Regarding claim 14, Leithinger discloses The columnar apparatus of claim 10. 
 Leithinger fails to explicitly disclose but Litschel discloses a first column of the first plurality of columns comprises a first tile on a first end of the first column, wherein a second column of the first plurality of columns comprises a second tile on a first end of the second column, wherein a characteristic of the first tile is different from a characteristic of the second tile (Litschel, col.3, lines 59-67, FIG. 3 shows a simplified embodiment of the invention. Permanent magnets 8 are attached at the lower side of the pins 35 and 45. The permanent magnet 8 is attracted and tightly held by a soft iron plate 27 in the lower end position of pin 45. An electromagnet 16 is provided below the soft iron plate 27 for controlling the pin 35, 45. Therefore, the position relative to the axial direction of the tile of the Permanent magnets 8 is different from that of pins 35, 45). The same motivation of claim 11 applies here.
Regarding claim 15, Leithinger in view of Litschel discloses The columnar apparatus of claim 14, wherein Litschel discloses the characteristic comprises: an orientation, a shape, a texture, a position relative to the first direction, or combination thereof (Litschel, col.3, lines 59-67, FIG. 3 shows a simplified embodiment of the invention. Permanent magnets 8 are attached at the lower side of the pins 35 and 45. The permanent magnet 8 is attracted and tightly held by a soft iron plate 27 in the lower end position of pin 45. An electromagnet 16 is provided below the soft iron plate 27 for controlling the pin 35, 45. Therefore, the position relative to the axial direction of the tile of the Permanent magnets 8 is different from that of pins 35, 45). The same motivation of claim 11 applies here.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Leithinger et al. (Relief: A Scalable Actuated Shape Display), in view of Skinner (US 8573979).
 
On the other hand, Leithinger fails to explicitly disclose but Skinner discloses the first subset of the first plurality of columns is configured to oscillate (Skinner, col.3, lines 15-19, a the pins 58 may have associated therewith a vibration mechanism 66, also controlled by the functional unit 10, to vibrate the pins at relative frequencies in an effort to also convey color of the graphic image on a tactile display 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Skinner and Leithinger. That is, adding the vibration mechanism of Skinner to the pins of Leithinger. The motivation/ suggestion would have been to provide A tactile display device has a two-dimensional array of variable height pixels, wherein the height of each pixel in the tactile display is dynamically variable in proportion to the electrical signals (Skinner, col.1, lines 38-41).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leithinger et al. (Relief: A Scalable Actuated Shape Display), in view of Blackshaw et al. (Recompose: Direct and Gestural Interaction with an Actuated Surface) 
Regarding claim 16, Leithinger discloses The columnar apparatus of claim 10. 
Leithinger furthrer discloses the controller is configured to communicate with the actuator (Leithinger, page 222, left column, 2nd paragraph, All units are connected in a serial chain to forward messages to and from the computer).
On the other hand, Leithinger fails to explicitly disclose but Blackshaw discloses the controller is configured to determine whether to communicate with the actuator based at least in part on the received position information associated with a user (Blackshaw, fig.4. page 1238, right column, 5th paragraph, The table consists of an array of 120 individually nd -3rd paragraphs, Computer vision is utilized to determine and recognize the position, orientation, and height of hands and fingers, in order to detect gestural input. A grammar of gestures has been implemented to explore basic functions used to interact with an actuated surface. Therefore, referring to fig.4, the computer determines whether to communicate with the actuator based on the position of the user’s hand).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Blackshaw and Leithinger. That is, adding the computer vision of the gestural control of Blackshaw to control the pins of Leithinger. The motivation/ suggestion would have been to greatly enhance creation and manipulation beyond unaided human capability (Blackshaw, abstract).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leithinger et al. (Relief: A Scalable Actuated Shape Display), in view of Leithinger_2 et al (Physical Telepresence: Shape Capture and Display for Embodied, Computer-mediated Remote Collaboration).
Regarding claim 17, Leithinger discloses The columnar apparatus of claim 10. 
On the other hand, Leithinger fails to explicitly disclose but Leithinger_2 discloses the information associated with the position information comprises: virtual reality environment information, wherein the controller is configured to determine whether to communicate an instruction to the actuator to adjust the first subset of the first plurality of columns based at least in part on the virtual reality environment information (Leithinger_2, figs.13-16. Page 464, left column, 2nd paragraph, Hands can be represented as physical rd paragraph, The shape display hardware uses custom Arduino boards that run a PID controller to sense and move the positions of 6 connected styrene pins through motorized slide potentiometers. Therefore, the gestural information of a remote hand corresponds to the virtual reality environment information, and the controller determines whether to communicate an instruction to the actuator based on the gestural information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Leithinger_2 and Leithinger. That is, adding the remote gestural control of Leithinger_2 to control the pins of Leithinger. The motivation/ suggestion would have been to show how users are able to manipulate remote objects (Leithinger_2, abstract).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bruder et al. (US 20160127664) discloses identifying a first location of a user (Bruder [0167] The user, a body part of the user or a plurality of body parts of the user may be regarded as one or more objects the position of which may be detected by the at least one detector device).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Bruder into the combination of Blackshaw and Leithinger. That is, replacing the user’s finger detection of Blackshaw of the user detection of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE Q LI whose telephone number is (571)270-0497.  The examiner can normally be reached on Monday - Friday, 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GRACE Q LI/Examiner, Art Unit 2611                                                                                                                                                                                            3/25/2021